Title: General Orders, 7 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Tuesday August 7. 1781
                            Parole 
                            Countersigns 
                        
                        For the Day Tomorrow
                        Major General Lincoln
                        Colonel Greaton
                        For Picquet Major Smith
                        Inspector Captain Robinson
                        The officers commanding Wings will direct the slaughtering places of the several brigades to be removed as
                            far as they possibly can be consistent with the convenience and safety from the Line of Encampment.
                        The Vaults are to be regularly covered every day and all bones and putrid meat burned or buried, in short
                            nothing which can contribute to the wholesomeness of the Camp ought to be neglected at this Season.
                        It is expected that the officers of Police will particularly attend to the execution of these orders.
                    